Citation Nr: 1423094	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-19 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for diminished coordination, to include as due to undiagnosed illness.

2. Entitlement to service connection for neuropathy of the left lower extremity, to include as due to undiagnosed illness. 

3. Entitlement to service connection for skin rashes, to include as due to undiagnosed illness. 

4. Entitlement to service connection for a disability manifested by unspecified joint pain, other than the back, knee, and foot disabilities, to include as due to undiagnosed illness.

5. Entitlement to service connection for a disability manifested by night sweats, to include as due to undiagnosed illness. 

6. Entitlement to service connection for bilateral hearing loss. 

7. Entitlement to service connection for a back disability. 

8. Entitlement to service connection for a right knee disability. 

9. Entitlement to service connection for a bilateral foot disability. 

10. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975 and from January to May 1991.  He had additional duty in the Reserves. 

This matter initially came to the Board of Veterans' Appeals (Board) from rating decisions of the Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2011 these issues were remanded by the Board to the Appeals Management Center for further development.  In a May 2012 rating decision, the Veteran was granted service connection for major depressive disorder and anxiety disorder, evaluated as 30 percent disabling.  As such, the issue of entitlement to service connection for an acquired psychiatric disorder has been resolved, and is no longer before the Board.  See 38 C.F.R. § 20.200 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The remaining issues are now again before the Board for adjudication.

The Board notes that the May 2008 statement of the case which was appealed to the Board included the claim of entitlement to service connection for joint pain as due to an undiagnosed illness.  Because the Veteran also has claims on appeal which separately address the claims of service connection for a back disorder, knee disorder, and foot disorder, the issue has been recharacterized on the title page as entitlement to service connection for a disability manifested by unspecified joint pain, other than the back, knee, and foot disabilities, to include as due to undiagnosed illness.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a March 2014 Appellate Brief and VA treatment records relevant to the issues on appeal.

The issues of entitlement to service connection for a left knee disability and to an increased rating for service-connected major depressive disorder and anxiety disorder were raised in correspondence from the Veteran, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to service connection for skin rashes, bilateral hearing loss, a bilateral foot disability, a back disability, a disability manifested by unspecified joint pain, other than the back, knee, and foot disabilities, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's diminished incoordination is caused by a known, clinically diagnosed injury and is not attributable to undiagnosed illness, nor is it otherwise related to his active duty service.

2.  The Veteran's left lower extremity peripheral neuropathy is a known clinical diagnosis and is not attributable to undiagnosed illness, nor is it otherwise related to his active duty service.

3.  The Veteran was granted service connection for major depressive disorder and anxiety disorder in May 2012; the symptom of night sweats related to nightmares caused by a psychiatric disorder is contemplated within the rating criteria already assigned for this disability.  A separate disability manifested by night sweats and nightmares has not been clinically established.


CONCLUSIONS OF LAW

1.  The Veteran does not have a disorder manifested by diminished coordination that is the result of disease or injury incurred in or aggravated by active military service, to include as due to an undiagnosed illness or other medically unexplained chronic multisymptom illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.317 (2013).

2.  The Veteran does not have peripheral neuropathy of the left lower extremity that is the result of disease or injury incurred in or aggravated by active military service, to include as due to an undiagnosed illness or other medically unexplained chronic multisymptom illness. 38 U.S.C.A. §§ 1110, 1131, 1117, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

3.  The criteria for establishing service connection for night sweats have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.14, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated in February 2006, March 2006, and July 2011, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006 and July 2011 letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  These issues were last adjudicated in May 2012, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA examination reports, VA treatment records, private treatment records, lay statements of the Veteran, and the testimony of his December 2010 Board hearing which was conducted via video conference.  During the December 2010 hearing, the undersigned Veterans Law Judge explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103 (2013).

As noted, the Veteran's claims were remanded for additional development in March 2011.  Additional VA examinations were scheduled and held in August 2011, and the reports have been associated with the claims file.  The National Personnel Records Center was contacted regarding whether the Veteran had active duty for training (ACDUTRA) in 1980 and 1981, and a Formal Finding was issued in August 2011.  All new evidence was associated with the claims file and considered in the May 2012 supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the prior remand directives, fulfilling the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses).  38 C.F.R. § 3.317(a)(2).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id.  "Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. 38 C.F.R. § 3.317(a)(4).  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period under 38 C.F.R. § 3.317.

Diminished Coordination

The Veteran contends that he has diminished coordination that was caused by exposure to chemicals or toxins during his service in Saudi Arabia or is related to numbness in his lower extremities experienced during that time.

The Veteran's service treatment records are silent for any complaints or problems related to coordination or balance.

The Veteran's private treatment records show that in December 2002 he was in a severe automobile accident.  While the Veteran did not demonstrate neurological impairment immediately following the accident other than amnesia of the accident events, since 2003 he has manifested a wide range of significant cognitive changes and impairment.  In January 2003, the Veteran was found to have undergone personality changes and symptoms of memory loss, difficulty concentrating, and impulsive behavior.  A January 2003 nerve conduction study found left ulnar nerve neuropraxia across the elbow and incomplete left spinal accessory neuropraxia.

In March 2003 he reported that his stuttering and balance problems "come and go" depending on whether he is under a lot of stress.  He reported continued dizziness, also aggravated by stress.  A March 2004 evaluation found continued cognitive impairment and loss of hand-eye coordination.  At an April 2004 neuropsychological evaluation, the Veteran discussed the symptoms he had been experiencing related to neurological damage from the 2002 car accident.  He reported that he had reduced hand-eye coordination, and the examining physician stated that there were no significant sensory or motor abnormalities other than the reported discoordination.  At a November 2005 evaluation, the examiner found that due to the Veteran's head trauma, he had continued significant sequelae, including motor impairment in coordination.  At regular outpatient evaluations throughout 2004, 2005, and 2006, the Veteran's physician found that the Veteran had a traumatic brain injury with multiple sequelae, including cognitive deficits, motor impairments, incoordination, and reading difficulty, all consistent with a frontal lobe injury. 

The Veteran's VA treatment records also show that in April 2012 he reported poor balance and coordination since the motor vehicle accident.

At the Veteran's August 2011 VA examination, the examiner discussed the Veteran's reports of having poor coordination that he believed was due to chemical exposure.  The examiner stated that the disorder was not known to be caused by any possible hazardous chemical exposure.  The examiner ultimately opined that the Veteran's disorder was less likely than not related to service, as he was in good health with no medical problems at the time of separation in 1991, and stated that the Veteran's poor balance and incoordination were caused by his traumatic brain injury in 2002, and that poor coordination was a known complication of a traumatic brain injury.

In light of the evidence of record discussed above, there is no competent medical evidence of a nexus between the Veteran's diminished coordination and any event or injury in service, nor can this disorder be considered an undiagnosed illness pursuant to 38 C.F.R. § 3.317.

All of the evidence of record clearly indicates that the Veteran's diminished coordination only began after his December 2002 motor vehicle accident and traumatic brain injury.  The Veteran's private records show that he was repeatedly evaluated in the years following his accident, and decreased motor coordination and balance issues were found to be a direct sequel from this accident.  The August 2011 VA examiner additionally confirmed this finding that there was no relationship between the Veteran's incoordination to service, but rather, it was caused by his 2002 traumatic brain injury.

The evidence in favor of this claim consists of lay statements by the Veteran that his incoordination could be caused by chemical exposure in the Persian Gulf.   The Board acknowledges that a veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, however, he has at no time indicated that he had diminished coordination during service or in the years immediately following his separation from service.  The Veteran's problems with coordination began only following his December 2002 motor vehicle accident.  While the Veteran may be competent to report on the manifestation of such symptoms, he is not competent to provide a medical nexus opinion regarding the cause of his coordination.  The question of the etiology of a medical disorder is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.  Here, all medical evidence clearly indicates that the Veteran's incoordination is caused by his traumatic brain injury, and not by any event or injury in service.  The Board further notes the Veteran has not provided any medical opinion to support his allegations, and the August 2011 VA examiner's opinion is uncontradicted by any other competent medical evidence in the record.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board additionally finds that the Veteran's incoordination has an established medical etiology which is fully attributed to a known clinically diagnosed injury.  As such, this disorder does not qualify as an undiagnosed illness, it is not attributable to any undiagnosed illness or medically unexplained chronic multisymptom illness, and there is no basis on which service connection may be granted under the provisions of 38 C.F.R. § 3.317.

In short, as there is no competent and credible evidence that diminished coordination was incurred in or otherwise related to service, nor is there any competent and credible medical evidence indicating that the Veteran's diminished incoordination is an undiagnosed illness under 38 C.F.R. § 3.31, the preponderance of the evidence is against the claim for service connection.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Left Lower Extremity Neuropathy

The Veteran contends that he has left lower extremity neuropathy that either began during his service in Saudi Arabia in 1991 or is related to his exposure to chemicals at that time.

The Veteran stated at his December 2010 Board hearing that when he first arrived in the Persian Gulf, he had to unload containers from vehicles for an average of 21 hours a day, for several weeks in a row.  He stated that it was very cold and that by the end of this time he had lost the feeling in his legs.  He stated that he wore the bottoms out of a pair of combat boots during this time because he walked so much.  He stated that he was also present during some sort of chemical weapons attack.  The Veteran said that he was not diagnosed with neuropathy until later when he was treated at the Lebanon VA Medical Center.

The Veteran's service treatment records show that at his March 1991 separation examination, the Veteran related that he had sore ankles and feet and loss of feeling in the heels and toes.  It was noted that his foot trouble was caused by his boots.  A neurological evaluation was normal.  

The Veteran's private treatment records in the years following his 2002 motor vehicle accident state that his general strength, sensation, and reflexes were normal.  At a March 2005 evaluation he was found to have 4+ to 5/5 strength, sensation and pulses intact, and reflexes intact and symmetrical in the lower extremities.  

Due to residual neck, shoulder, and arm pain after his 2002 car accident, the Veteran underwent a nerve conduction study in January 2003.  The examiner found left ulnar nerve neuropraxia across the elbow and incomplete left spinal accessory neuropraxia upon stimulation of the posterior section of the neck.  The study makes no indication that the Veteran had any complaints or problems with the nerves in his left leg.

The Veteran's VA treatment records show that in April 2008 the Veteran reported that he had neuropathy since 1991.  He reported that he was on his feet for 21 hours a day, which led to bilateral leg pain for 1 to 2 hours, followed by numbness for 2 to 3 months.  He stated that the right leg numbness resolved, but that the left leg was still numb from the foot to just below the ankle.  Later that month the Veteran reported that he had decreased sensation in his left leg to light touch compared to the right leg.  A nerve conduction study performed in May 2008 found mild sensorimotor peripheral neuropathy.  At a December 2010 neurology consultation, the Veteran reported having neuropathy of the left leg caused by exposure to chemicals in Desert Storm.

The Veteran underwent a VA peripheral nerves examination in August 2011.  The examiner reviewed the claims file and discussed the Veteran's medical history, including the 1991 report of loss of feeling in the feet and toes, the Veteran's lay statements regarding having neuropathy since Desert Storm, and the Veteran's motor vehicle accident in 2002.  The examiner noted that there was "nothing in the records to support this diagnosis was present during service and his separation exam noted a normal neurological exam.  In addition, the Reserves neurological exams from 1995, 1999, and 2001 were also normal."  The examiner performed a physical examination and diagnosed the Veteran with left ulnar neuropathy.  The examiner opined that the Veteran's disorder was not related to his service, as it was not known to be caused by exposure to hazardous chemicals, and multiple documented records from after his active duty in 1991 showed that he was in good health with no medical problems, strongly suggesting that his disorder in service was temporary with no residuals.  The examiner noted that the Veteran's diagnosed disorders all had known etiologies.

Upon review of the evidence, the Board finds that there is no competent medical evidence of a nexus between the Veteran's left lower extremity peripheral neuropathy and any event or injury in service, and this disorder cannot be considered an undiagnosed illness pursuant to 38 C.F.R. § 3.317.

The only competent and probative medical evidence of record indicates that the Veteran's left lower extremity peripheral neuropathy is not related to any event or injury in his service.  While the Veteran's VA treatment records include a history of neuropathy dating back to 1991, this is based only on the Veteran's own reports and do not provide any clinical medical evidence indicating a relationship between neuropathy and service or of a continuity of symptomatology.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional.).  

As discussed above,  the Veteran is competent to report on matters observed or within his personal knowledge, and the Board acknowledges his reports of having had numbness in his feet in service and his claim of a continuity of symptomatology since that time.  See Jandreau, 492 F.3d at 1376-77.  He is not, however, competent to opine on the etiology of a disorder, including whether it was caused by overexertion in service or exposure to chemicals in the Persian Gulf.  

Rather, the Board finds the August 2011 VA examiner's opinion to be entitled to the greatest probative weight, as the opinion was based on a review of the record, all lay statements of the Veteran, and a thorough physical examination of the Veteran, and it provided a rationale for the conclusion reached.  The examiner discussed specific service treatment records and medical history and came to the informed conclusion that it was less likely than not that the Veteran's left leg peripheral neuropathy was related to any event in service.  The Board again notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician.  See Colvin, 1 Vet. App. 171; Willis, 1 Vet. App. 66.  

Furthermore, the Board finds that the Veteran's assertions of a continuity of symptomatology from the time of service to the present are not credible.  The Veteran reported having had numbness in his feet in March 1991, but it was noted that the foot trouble was caused by his boots, and there is no indication that this problem was chronic.  The Veteran's subsequent evaluations all showed normal neurological evaluations.  Even following the Veteran's December 2002 motor vehicle accident, the strength, sensation, and reflexes in his lower extremities were found on multiple occasions to be normal.  The Veteran underwent a nerve condition study in January 2003 which found only problems related to the upper spine and arm, and the Veteran made no mention of any neurological problems in his leg.  The medical evidence is therefore in conflict with the Veteran's assertions that he injured his back during or soon after service and has had a continuity of symptomatology since that time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (The lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  The earliest mention in the medical records of left leg peripheral neuropathy is in April 2008, approximately 17 years after the Veteran's separation from active duty service.  The passage of so many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The August 2011 examiner also indicated that the Veteran does not have an undiagnosed illness or medically unexplained chronic multisymptom illness, as all of his medical disorders have known diagnoses.  The examiner clearly considered and recounted the Veteran's complaints and contentions, including his reports of exposure to chemicals in service, and arrived at medical conclusions contrary to the Veteran's claims, specifically attributing the Veteran's claimed symptoms to a known clinical diagnosis and not to a qualifying illness pursuant to 38 C.F.R. § 3.317.  The Board relies on the medical examiner's opinion in this case as it is based on objective evidence, medical expertise, and the Veteran's assertions.

In short, there is no competent and credible evidence that left lower extremity peripheral neuropathy was incurred in or otherwise related to service, nor is there any competent and credible medical evidence indicating that this disorder is an undiagnosed illness under 38 C.F.R. § 3.317.  The preponderance of the evidence is therefore against the claim for service connection, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Night Sweats

The Veteran claims that he has a disability manifested by night sweats.  He stated at the December 2010 Board hearing that his night sweats are caused by posttraumatic stress disorder (PTSD) and nightmares of his experiences during Operation Desert Storm.  At his August 2011 VA examination, the Veteran again stated that he has nightmares about Desert Storm which cause his night sweats.  The examiner noted at the August 2011 VA psychiatric examination that sweating was one of the symptoms of his psychiatric disorder.

The Veteran's medical treatment records confirm that the Veteran has been diagnosed with PTSD and has been receiving counseling to address his issues with depression, anxiety, and nightmares.

In a May 2012 rating decision, the Veteran was granted entitlement to service connection for major depressive disorder and anxiety disorder, effective January 31, 2007, with an evaluation of 30 percent.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 . The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this instance, the Veteran's night sweats are already fully contemplated by the assignment of the 30 percent rating for a psychiatric disorder, and no separate rating is warranted.

The Veteran's psychiatric disorder is rated under Diagnostic Code 9434.  38 C.F.R. § 4.130, Diagnostic Code 9434.  Psychiatric disorders are rated under the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  The enumerated list of symptoms are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code, but encompasses all symptoms of the claimant's psychiatric disorder that affect the level of occupational and social impairment.

The Veteran himself has clearly indicated that his night sweats are caused by his nightmares related to memories of active duty service.  At no time has he indicated that this is a separate disorder with a non-psychiatric etiology, and in fact this was confirmed at his August 2011 VA examination.  Night sweats and nightmares are precisely the type of symptoms that were considered when determining the appropriate evaluation for his service-connected psychiatric disorder, and sleep impairment is specifically listed in the criteria for Diagnostic Code 9434.

Here, the Veteran's night sweats and his psychiatric disorder, characterized in the May 2012 rating decision as major depressive disorder and anxiety disorder, share the same symptomatology, and as such the assignment of separate ratings would be consequently and necessarily duplicative and overlapping.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (Two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.).  Accordingly, there is no basis for separate evaluations and no other disability to service connect.  Thus, to the extent that the Veteran is seeking contemporaneous compensable evaluations for night sweats in addition to his evaluation for major depressive disorder and anxiety disorder, the claim must be denied.  The preponderance of the evidence is against the claim, and under these circumstances the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for diminished coordination, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for neuropathy of the left lower extremity, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested by night sweats, to include as due to undiagnosed illness, is denied.


REMAND

The Veteran claims that he has a skin rash disorder on his lower legs which first had its onset during his active duty service.  The Veteran's service treatment records show that in June 1973 he was treated for a bacterial rash of the groin and was diagnosed with monilia vs. erythrasma.  The Veteran was again noted to have a rash in July 1975.  A June 1986 Reserve examination noted an eczematoid rash on the right shin.  The Veteran was afforded a VA examination in August 2011, but the examiner made no mention of the Veteran's treatment for rashes in active duty service in 1973 and 1975.  While the Veteran stated at the December 2010 Board hearing that he did not have any rashes until his separation from service in 1991, the Board notes that the Veteran sustained a traumatic brain injury in a motor vehicle accident in December 2002, and his medical records indicate that his memory has become impaired.  In an August 2006 statement the Veteran also stated that due to his injury, he had lost his memories of most of his military career.  Furthermore, there appears to be some confusion regarding the Veteran's current diagnosis; at a September 2008 dermatology consultation, a dermatologist stated that the Veteran's history of atopic dermatitis "appears doubtful" and instead diagnosed him with Schamberg's Purpura/capillaritis on the legs.  This diagnosis was not discussed by August 2011 VA examiner.  The Board therefore finds that an additional medical examination by a specialist in dermatology is needed to address whether the Veteran's current skin rash disorder is related to the skin rashes he experienced in service.

Regarding the Veteran's bilateral hearing loss, the Veteran was afforded a VA audiological examination in August 2011.  Upon examination, the Veteran had right ear hearing loss of sufficient severity to be considered a disability for VA purposes.  The examiner stated that the Veteran's hearing loss was less likely as not caused by or a result of an event in military service because his hearing evaluation on discharge was within normal limits and without any significant threshold shifts for 500-4000 Hz.  This opinion is inadequate because the examiner relied entirely on the absence of contemporaneous in-service medical evidence.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, he failed to consider or discuss the Veteran's lay statements regarding being stationed at a desk immediately next to two loud diesel generators for several months of service in 1991 or his March 1991 separation examination which noted hearing loss and the Veteran's reports of not being able to hear as clearly as he could before deployment.  This issue must therefore be remanded for an addendum medical opinion.

The record also shows that in March 2008 the Veteran presented for a follow-up evaluation for hearing loss at a VA Medical Center.  The original VA audiological examination is not of record.  At the March 2008 evaluation, the Veteran also noted that he had been evaluated for hearing loss at the Hershey Medical Center in December 2007.  Some of the pure tone threshold results noted from that time indicate that the Veteran may have hearing loss in both ears of sufficient severity to be a disability for VA purposes.  The Veteran must be requested to provide these records or authorization to obtain the records.

Regarding the Veteran's claim of entitlement for a back disability, the Veteran has stated that he injured his back while on ACDUTRA in 1980 or 1981, and that this injury was later aggravated while loading heavy containers in Saudi Arabia on active duty in 1991.  The Board previously requested on remand that all Reserve records should be obtained and verification be sought for any ACDUTRA performed in 1980 or 1981.  Review of the newly acquired Reserve records indicates that the Veteran, who has been noted to have experienced severe memory loss due to a traumatic brain injury, may have been mistaken about his Reserve service at that time.  The record shows that the Veteran was living near Boise, Idaho in the early 1980s, and a June 14, 1986 treatment record shows that he had served 12 days of ACDUTRA and was found to have a possible herniated disc at C5-6.  Any additional treatment records pertaining to this period of the Veteran's service should be obtained, if possible.  Additionally, the Veteran's current claim on appeal is characterized as "service connection for a back disability," and it is unclear whether the Veteran intended this claim to encompass a claim of entitlement to service connection for the cervical spine as well as the thoracolumbar spine.  Clarification must be obtained from the Veteran, and appropriate development conducted as needed.

The Veteran is also claiming entitlement to service connection for a right knee disorder.  The Veteran's service treatment records show that in May 1973 he was treated for knee problems and was noted to have possibly sustained an injury to the medial collateral ligament 10 years ago, although there is no notation of a knee condition in the Veteran's November 1972 entrance examination.  The Veteran's June 1975 separation examination notes an orthopedic consultation for the right knee in May 1975, but with no diagnosis.  The Veteran checked "yes" for "'trick' or locked knee" in the Report of Medical History.

In an April 2008 consultation at the Lebanon VA Medical Center, the Veteran reported that he had experienced bilateral knee pain since boot camp.  He was diagnosed with bilateral knee pain, medial compartment degenerative joint disease, and probable medial meniscus tear.  In a June 2008 consultation the Veteran was found to have no meniscus tears, but an MRI showed mild degenerative changes.

In a February 2008 correspondence, the Veteran stated that his right knee disorder preexisted his second period of service in 1991 and that during this period his knee damage was aggravated "by walking in the sand and the rigorous demands of Desert Storm."  The Veteran's August 2011 examination addressed his claim of entitlement to service connection for a right knee disability and noted that he had reported a knee problem at his June 1975 separation, but found that his current diagnosis of degenerative joint disease of the knees was not related to his active duty service.  The examiner, however, failed to address the Veteran's lay statements of continuing continuity of symptomatology since service or the question of aggravation during his second period of service.  This issue must therefore be remanded for an addendum medical opinion.

The Veteran also claims entitlement to service connection for a bilateral foot disability.  He has submitted statements indicating that he first developed problems with his feet when he was issued the wrong size boot in basic training, which led to Achilles tendonitis.  He stated that he has also had numerous sprains and strains which eventually led to tarsal tunnel syndrome.  He also indicated that his Achilles tendonitis was aggravated during his service in 1991 because the cot he had to sleep on was too short and the metal bar pressed against his Achilles tendon.

The Veteran's service treatment records show that in January 1973 he was treated for Achilles tendinitis of the right foot.  During the Veteran's second period of active duty service, in March 1991 he was treated for bilateral dermatomal heel pain with numbness and tingling and plantar hallux numbness.  In the Report of Medical History provided at his March 1991 separation examination, the Veteran wrote that he had sore ankles and feet and loss of feeling in the heels and toes and checked "yes" for "foot trouble."

While the August 2011 examiner did note the Veteran's diagnoses of Achilles tendonitis, tarsal tunnel syndrome, and degenerative joint disease as well as the Veteran's March 1991 separation examination, he did not discuss the Veteran's treatment in January 1973 for Achilles tendonitis or his credible lay statements regarding having continuous foot problems from the time of service to the present.  Furthermore, the Veteran has asserted that his foot disorder preexisted his active duty service in 1991, and an opinion is therefore needed on whether this disorder was aggravated by service and to reconcile the numerous diagnoses related to the bilateral feet that are reflected in the record.

The Veteran is also claiming entitlement to service connection for a disability manifested by unspecified joint pain due to an undiagnosed illness, other than his back, knee, and foot disorders.  This issue was not specifically addressed by the August 2011 examiner, and must therefore be provided with an adequate VA examination.

Finally, the Board notes that the issue of entitlement to a TDIU is also on appeal to the Board.  However, as the issues being remanded will have a bearing on the outcome of the claim for a TDIU, it is inextricably intertwined with those issues, and may not be adjudicated until they have been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the appeal for the TDIU will be held in abeyance to be adjudicated after the completion of the development requested below.

Accordingly, the case is REMANDED for the following action:

1.  Verify the periods of the Veteran's service in the Army Reserve and any periods of ACDUTRA and inactive duty training (INACDUTRA).  Document for the claims file all actions taken and responses received.

2.  Obtain any treatment records from the Army Reserve in Boise, Idaho from February 1980 to June 1986.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss, including any treatment or evaluation at the Hershey Medical Center in December 2007.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All attempts to obtain records must be documented in the claims file.

4.  Request all relevant treatment records from the William S. Middleton Memorial Veterans Hospital in Madison, Wisconsin since May 2012 and any records of treatment or evaluation for hearing loss at the Lebanon VA Medical Center prior to March 2008.  All records obtained should be associated with the claims file.

5.  Contact the Veteran and clarify whether he is seeking service connection for a disability of the cervical spine.  If the Veteran responds in the affirmative, undertake any additional development deemed necessary, to include scheduling the Veteran for a VA examination of the cervical spine in order to determine whether the Veteran has a cervical spine disability that was incurred in service or that clearly and unmistakably preexisted his second period of service and was not clearly and unmistakably aggravated by his second period of service in 1991.

6.  Schedule the Veteran for a VA skin examination by a specialist in the field of dermatology.  The claims file must be made available to the examiner for review, and the examination should reflect that such review has been accomplished.  After a thorough examination of the Veteran and review of all pertinent medical records, the examiner is asked to address the following:

a) What is the Veteran's current diagnosis pertaining to his skin rash of the lower extremities?  Please discuss all prior diagnoses, including the September 2008 diagnosis of Schamberg's Purpura/capillaritis.

b) Is it as likely as not (that is, a probability of 50 percent or greater) that the Veteran's current skin rash disorder had its origin in service or is in any way related to the Veteran's active service?  The examiner must discuss the Veteran's documented treatment for rashes in 1973, 1975, and 1986.  The examiner must also discuss the Veteran's assertions that his rash was caused or aggravated by environmental hazards in the Persian Gulf.

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and should provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his lay statements must be taken into account in formulating the requested opinion.

7.  Obtain an additional medical opinion regarding the etiology of the Veteran's right knee disability.  After a thorough review of the claims file and medical history, the examiner is requested to prepare an addendum opinion which addresses the following: 

a) What are the Veteran's current diagnoses related to the right knee?  

b) For each of the Veteran's diagnosed right knee disorders, is it as likely as not (that is, a probability of 50 percent or greater) that the disorder had its origin in or is in any way related to either period of the Veteran's active duty service?  

c) For each of the Veteran's diagnosed right knee disorders, is there clear and unmistakable evidence that shows that it preexisted either of the Veteran's periods of active duty service?  If any of the Veteran's diagnosed right knee disorders are found to clearly and unmistakably preexist a period of active duty, is there clear and unmistakable evidence that the disorder was not aggravated during the Veteran's period of active service?  The term "aggravation" means an increase in disability during active service beyond the natural progress of the preexisting condition.

The examiner must discuss the Veteran's treatment for right knee pain in 1973 and 1975 and his lay statements of having continuing knee pain since basic training to the present day.

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and should provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his lay statements must be taken into account in formulating the requested opinion.

8.  Obtain an additional medical opinion regarding the etiology of the Veteran's hearing loss disability from a qualified audiologist.  After a thorough review of the claims file and medical history, the audiologist is requested to prepare an addendum opinion which addresses the following: 

Is it as likely as not (that is, a probability of 50 percent or greater) that the Veteran's current hearing loss disability had its origin in service or is in any way related to the Veteran's active service?  In responding the examiner is asked to indicate whether there is other likely etiology of hearing loss, if unrelated to service, to include advancing age, infection, or other cause.  The examiner must discuss the Veteran's lay statements regarding noise exposure in 1991 and the March 1991 separation examination which noted that the Veteran could not hear as clearly as he could prior to deployment and indicated possible hearing loss.

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and should provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his lay statements must be taken into account in formulating the requested opinion.

9.  Schedule the Veteran for a VA joints and feet examination with a qualified examiner other than the examiner who performed the August 2011 VA examination.  The claims file must be made available to the examiner for review, and the examination should reflect that such review has been accomplished.  After a thorough examination of the Veteran and review of all pertinent medical records, the examiner is asked to address the following:

a) What are the Veteran's current diagnoses related to the bilateral feet?  Please address whether the Veteran currently has, or has had at any point since 2006, a calcaneal spur, tarsal tunnel syndrome, tendinitis, Achilles tendon tear, plantar fasciitis, or degenerative joint disease of the right or left foot.

b) For each of the Veteran's diagnosed foot disorders, is it as likely as not (that is, a probability of 50 percent or greater) that the disorder had its origin in or is in any way related to either period of the Veteran's active duty service?  

c) For each of the Veteran's diagnosed foot disorders, is there clear and unmistakable evidence that shows that it preexisted either of the Veteran's periods of active duty service?  If any of the Veteran's diagnosed foot disorders are found to clearly and unmistakably preexist a period of active duty, is there clear and unmistakable evidence that the disorder was not aggravated during the Veteran's period of active service?  The term "aggravation" means an increase in disability during active service beyond the natural progress of the preexisting condition.

d) Does the Veteran have an unspecified joint pain disorder separate from his diagnosed back, knee, and feet disorders?  Please discuss the symptomatology of this disorder.  If the Veteran's symptoms cannot be attributed to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not that such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  For any diagnosis given, is it as likely as not that the disorder had its origin in or is in any way related to either period of the Veteran's active duty service?

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and should provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his lay statements must be taken into account in formulating the requested opinion.

10.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2013).

11.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

12.  After completion of the above development, the claims should be readjudicated, including the claim for entitlement to a TDIU.  If any benefit is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


